[Cite as Scheffer v. Taylor, 2012-Ohio-1309.]


                                        COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




WILLIAM SCHEFFER, JR.                           :    JUDGES:
                                                :    Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                      :    Hon. William B. Hoffman, J.
                                                :    Hon. Sheila G. Farmer, J.
-vs-                                            :
                                                :
HOWARD TAYLOR, ET AL.                           :    Case No. 11-CA-9
                                                :
        Defendant-Appellant                     :    OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Municipal Court,
                                                     Case No. 5911-2010-SC-65



JUDGMENT:                                            Affirmed/Reversed in Part &
                                                     Remanded



DATE OF JUDGMENT:                                    March 26, 2012




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

WILLIAM SCHEFFER, JR., PRO SE                        CLIFFORD C. SPOHN
2750 County Road 169                                 144 East Center Street
Cardington, OH 43315                                 Marion, OH 43302
Morrow County, Case No. 11-CA-9                                                         2

Farmer, J.

      {¶1}   On May 28, 2010, appellee, William Scheffer, Jr., took his motorcycle to

Edison Billiard and Cycle for repair. The repair shop was owned by appellant, Jeffrey

Taylor.   The motorcycle had been previously altered to enhance performance.

Following completion of the repairs, appellee test-drove the motorcycle and paid the

repair bill. Later that day, appellee observed an oil leak so he returned to the repair

shop. Additional repairs were made.

      {¶2}   On August 9, 2010, appellee filed a complaint against appellant and

Howard and Scott Taylor and others not a part of this appeal for faulty repair work. A

hearing before a magistrate was held on September 21, 2010.              The magistrate

dismissed the claims against Howard and Scott Taylor, finding they were not owners of

the repair shop. By decision filed May 17, 2011, the magistrate found appellant's repair

shop caused damage to the motorcycle and awarded appellee $1,300.00. Both parties

filed objections. By judgment entry filed September 1, 2011, the trial court overruled the

objections and approved and adopted the magistrate's decision.

      {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                            I

      {¶4}   "THE COURT ERRED IN FINDING THE                     DEFENDANT LIABLE

BECAUSE THE PLAINTIFF DID NOT SHOW BY A PREPONDERANCE OF THE

EVIDENCE THAT THE DIRECT AND PROXIMATE CAUSE OF THE ALLEGED

DAMAGE WAS THE DEFENDANT'S CONDUCT."
Morrow County, Case No. 11-CA-9                                                  3


                                        II

      {¶5}   "THE COURT ERRED IN FINDING THE                DEFENDANT LIABLE

BECAUSE THE PLAINTIFF DID NOT SHOW ANY FACTS TO OPPOSE THE IMPLIED

BUT JUST AS LIKELY OTHER CAUSES FOR THE ALLEGED DAMAGE."

                                        III

      {¶6}   "THE COURT MADE NO ALLOWANCE FOR THE CONTRIBUTORY

NEGLIGENCE OF THE PLAINTIFF WHEREIN THE EVIDENCE SHOWED HE RODE

THE MOTORCYCLE AN ADDITIONAL FIFTEEN (15) MILES AFTER KNOWING IT

HAD A BAD OIL LEAK."

                                        IV

      {¶7}   "THE MAGISTRATE ERRED IN FINDING THE DEFENDANT LIABLE

FOR DAMAGES TO THE MOTORCYCLE WHEN IT HAD BEEN UNDER THE

EXCLUSIVE CONTROL AND MANAGEMENT OF THE PLAINTIFF WHEN THE

ALLEGED DAMAGE WAS OBSERVED."

                                        V

      {¶8}   "THE MAGISTRATE'S ASSESSMENT OF PLAINTIFF'S DAMAGES WAS

INCORRECT BECAUSE THE FAIR MARKET VALUE OF HIS MOTORCYCLE WHICH

HAD RUNNING PROBLEMS UPON ARRIVAL FOR SERVICE WAS NOT IN

EVIDENCE."

                                       I, II

      {¶9}   Appellant claims the trial court erred in finding the repairs to the

motorcycle were the proximate cause of damages to the motorcycle. We disagree.
Morrow County, Case No. 11-CA-9                                                          4


       {¶10} A judgment supported by some competent, credible evidence will not be

reversed by a reviewing court as against the manifest weight of the evidence. C.E.

Morris Co. v. Foley Construction Co. (1978), 54 Ohio St.2d 279. A reviewing court must

not substitute its judgment for that of the trial court where there exists some competent

and credible evidence supporting the judgment rendered by the trial court. Myers v.

Garson, 66 Ohio St.3d 610, 1993-Ohio-9.

       {¶11} The entire case was based upon the credibility of the witnesses. Appellee

presented evidence that the motorcycle was damaged as a result of the first repair and

the failure to put sufficient oil in the motorcycle causing it to overheat. T. at 15-19.

Appellant argued the repairs were done as requested and the motorcycle rode well after

the repairs. T. at 110-111. The mechanic who worked on the motorcycle testified he

did everything right. T. at 90-91.

       {¶12} When faced with two conflicting views on the repair work, the trial court

was required to make a call on credibility. The weight to be given to the evidence and

the credibility of the witnesses are issues for the trier of fact. State v. Jamison (1990),

49 Ohio St.3d 182, certiorari denied (1990), 498 U.S. 881. The trier of fact "has the best

opportunity to view the demeanor, attitude, and credibility of each witness, something

that does not translate well on the written page." Davis v. Flickinger, 77 Ohio St.3d 415,

418, 1997-Ohio-260.

       {¶13} Upon review, we find sufficient credible evidence of damage to the

motorcycle caused by improper repair work to substantiate the trial court's decision.

       {¶14} Assignments of Error I and II are denied.
Morrow County, Case No. 11-CA-9                                                         5


                                           III

       {¶15} Assignment of Error III was not argued to the trial court and is therefore

denied.

                                          IV, V

       {¶16} Appellant claims the trial court's determination of damages was in error.

Specifically, appellant claims contributory negligence and valuation of the motorcycle

pre- and post-repair. We agree.

       {¶17} In awarding appellee $1,300.00, the magistrate determined the following:

       {¶18} "Plaintiff has prayed for a judgment in the amount of $3,000.00 for

damages caused to said motorcycle. However, Plaintiff is (sic) recovery is limited to the

fair market value of the motorcycle immediately prior to work being performed.

       {¶19} "The Court finds that immediately prior to work being performed that the

motorcycle had a fair market value of $1,650.00. The motorcycle had motor issues prior

to Defendants working on said motorcycle and the motor issues would have affected the

fair market value.

       {¶20} "The Court finds that the motorcycle has a value of $350.00 in the

condition after Defendants performed work.

       {¶21} "It is therefore ordered, adjudged and decreed that the Plaintiff is granted

a judgment against the Defendant Jeff Taylor in the amount of One Thousand Three

Hundred Dollars ($1,300) plus statutory interest of 4% and court costs."

       {¶22} Appellee also assigned the issue of damages as error in his appeal in

Case No. 11-CA-10.
Morrow County, Case No. 11-CA-9                                                      6


      {¶23} Appellee testified the "Blue Book" value was $3,000.00 for a motorcycle in

good condition. The magistrate concluded the fair market value of the motorcycle at the

time of repair was $1,650.00, and the value of the motorcycle after repair and

subsequent damages was $350.00 and therefore awarded appellee $1,300.00.

      {¶24} Appellee submitted a total damage calculation in excess of $4,000.00

which exceeded the value of the motorcycle.      It is undisputed that the motorcycle

presented for repair was modified from the original with non-manufacturer parts and

was not performing properly and was in need of repairs. T. at 31-33.

      {¶25} There is no evidence in the record of any specific pre- and post-repair

valuations.

      {¶26} Upon review, we find the trial court erred in determining damages.

      {¶27} Assignments of Error IV and V are granted.
Morrow County, Case No. 11-CA-9                                                    7


      {¶28} The judgment of the Municipal Court of Morrow County, Ohio is hereby

affirmed in part and reversed in part, and the matter is remanded to said court for a

determination on damages consistent with the evidence already presented.

By Farmer, J.

Gwin, P.J. and

Hoffman, J. concur.




                                          _s/ Sheila G. Farmer_____________



                                          s/ W. Scott Gwin            _______



                                          s/ William B. Hoffman____________

                                                         JUDGES

SGF/sg 307
[Cite as Scheffer v. Taylor, 2012-Ohio-1309.]


                   IN THE COURT OF APPEALS FOR MORROW COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



WILLIAM SCHEFFER, JR.                           :
                                                :
        Plaintiff-Appellee                      :
                                                :
-vs-                                            :        JUDGMENT ENTRY
                                                :
HOWARD TAYLOR, ET AL.                           :
                                                :
        Defendant-Appellant                     :        CASE NO. 11-CA-9




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Municipal Court of Morrow County, Ohio is affirmed in part and

reversed in part, and the matter is remanded to said court for a determination on

damages consistent with the evidence already presented. Costs to appellee.




                                                _s/ Sheila G. Farmer_____________



                                                s/ W. Scott Gwin          _______



                                                s/ William B. Hoffman____________

                                                              JUDGES